Fourth Court of Appeals
                               San Antonio, Texas
                                    January 29, 2015

                                  No. 04-14-00827-CV

       PERSONAL TOUCH HOLDING CORP., and PT Intermediate Holding, Inc.,
                            Appellants

                                            v.

                              LMS CONSULTING, LLC,
                                    Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-00450
                               Peter Sakai, Judge Presiding


                                     ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on March 4, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court